Citation Nr: 1624614	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-33 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the reduction of the rating for service-connected lumbar degenerative disc disease from 40 percent to 10 percent, effective August 2, 2011, was proper.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease.  

3.  Entitlement to an effective date earlier than July 11, 2011 for the award of service connection for major depressive disorder.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than July 11, 2011 for a combined 90 percent rating and entitlement to a combined 90 percent rating after July 11, 2011.  




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In this case, the June 2013 rating decision reduced the Veteran's assigned disability rating of 40 percent to 10 percent effective August 2, 2011.  In reviewing the Veteran's statements in support of his appeal, he has requested a higher rating.  The Board finds that the rating decision which reduced the rating was also a denial of a petition to have the rating increased.  As a result, the Veteran's appeal of that rating determination has brought before the Board the issue of the propriety of the reduction of the rating in addition to the Veteran's claim for entitlement to an increased disability rating for the lumbar degenerative disc disease.  

Concerning the issue of entitlement to a rating in excess of 20 percent for right upper extremity polyneuropathy, the Veteran submitted a signed and dated January 2013 statement in which he stated that he was satisfied with the assignment of a disability rating of 20 percent for the disability.  Accordingly, the issue has been withdrawn and is no longer on appeal.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims folder.  

The issues of entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease, entitlement to a TDIU, and entitlement to an effective date earlier than July 11, 2011 for a combined 90 percent rating and entitlement to a combined 90 percent rating after July 11, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 2013 rating decision reduced the disability rating of 40 percent for the service-connected lumbar degenerative disc disease to 10 percent effective August 2, 2011.  

2.  The reduction in the disability rating assigned to the lumbar degenerative disc disease was not supported by evidence demonstrating improvement in the disorder.

3.  A claim for service connection for a psychiatric disability was not received by VA until July 11, 2011.  




CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's service-connected lumbar degenerative disc disease from 40 percent to 10 percent was improper; the criteria for restoration of the 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5242.

2.  The criteria for an effective date prior to July 11, 2011, for the award of service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 5100, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action concerning the restoration of the 40 percent disability rating for the service-connected lumbar degenerative disc disease, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to an earlier effective date, the Veteran is appealing the initial effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating and/or effective date assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and cited the applicable statutes and regulations.  The duty to notify the Veteran has been met.

The duty to assist the Veteran has also been satisfied.  The Veteran has not asserted that there is any outstanding evidence with respect to the issue of entitlement to an earlier effective date.  While the remand portion of this decision includes a request for medical treatment records from the Naval Hospital, these records are not relevant to the issue as to whether an earlier effective date is warranted.  The issue decided herein turns on when a claim for service connection was received by VA.  The Board finds that VA satisfied its duty to assist the Veteran and may proceed with a decision.

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal and evidence required to substantiate the claims.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria 

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The General Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings related to the thoracolumbar spine are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The criteria governing rating reductions for certain service-connected disabilities are found in 38 C.F.R. § 3.344.  The provisions of 3.344(a) and (b) apply to ratings that have been continued for five years or more.  Here, the 40 percent rating had been in effect for less than five years at the time the reduction took place. Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

With regard to rating reduction matters, VA regulations provide that where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e). In this case, the Veteran's compensation payments were not reduced; therefore, the procedural requirements were not for application. 

In addition, the provisions of 38 C.F.R. § 3.344(a) and (b), which apply to evaluations in effect for five years or more, are not for application.  The Veteran's 40 percent disability rating was in effect for less than five years.  Rather, the provisions of 38 C.F.R. § 3.344(c) apply in this case, which provide that, with respect to a disability rating in effect for less than five years, re-examinations disclosing improvement will warrant a rating reduction.  The June 2013 rating decision reduced the Veteran's assigned disability rating for the lumbar degenerative disc disease from 40 percent to 10 percent on the basis that the August 2011 VA examination report revealed 0 to 90 degrees of flexion. 

The issue in this case is whether the rating reduction was proper due to improvement of the service-connected disability.  VA regulations require that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  The provisions of 38 C.F.R. § 4.2 establish that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993). 

The April 2010 VA medical examination report shows that the Veteran had longstanding back pain.  He claimed that forward flexion was particularly difficult.  On examination, flexion was 0 to 30 degrees.  

The August 2011 VA medical examination report shows forward flexion to 90 degrees.  The examiner stated that since the last VA medical examination, it was less likely than not that the Veteran's symptoms worsened since that examination. The examiner noted that the Veteran was incapacitated three to four times.  

The Veteran's physician, Richard Lusby, M.D., wrote a letter received by VA in June 2014.  Dr. Lusby stated that the Veteran's forward flexion was reduced to 30 degrees.  Dr. Lusby explained that the Veteran showed no improvement since his initial examination.  

In this case, based on the history of the Veteran's lumbar degenerative disc disease, clinical findings and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind the provisions of 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Again, in all rating reduction cases, the Board must consider the recorded history of the disability, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; see also Brown, 5 Vet. App. 413 (1993).  The Board must also consider whether the evidence reflects actual improvement to include improvement in the ability to function under ordinary conditions of life and work.  See Brown, id.  While the August 2011 VA examination report showed 90 degrees of flexion, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  Since his original rating assignment, the Veteran continues to assert that his disability has worsened and not improved over time.  In reviewing all of the evidence and resolving the benefit of the doubt in favor of the Veteran, the Board does not find improvement in the Veteran's disability.  Accordingly, the 40 percent rating is restored effective August 2, 2011, the date the reduction took place.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Legal Criteria and Analysis - Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).

Upon review of the record, the first evidence of a claim for service connection for a psychiatric disability is located in correspondence received by VA in July 11, 2011.  There is no earlier communication from the Veteran that could be construed, even liberally, as a formal or informal claim for service connection for psychiatric disability or depression.  

The Board recognizes the Veteran's contentions that he suffered from depression since his period of active service.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See e.g. Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Further, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

Accordingly, July 11, 2011, the date that the Veteran's claim for service connection was received, is the earliest possible effective date for the award of service connection.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Thus, the claim for an effective date earlier than July 11, 2011 for the award of service connection for major depressive disorder is denied.


ORDER

The reduction of the rating for the service-connected lumbar degenerative disc disease from 40 percent to 10 percent was improper, and the 40 percent rating is restored effective August 2, 2011.  

Entitlement to an effective date earlier than July 11, 2011 for the award of service connection for major depressive disorder is denied.  


REMAND

The Veteran claims that his lumbar degenerative disc disease has worsened and a January 2016 VA medical treatment record reveals that the Veteran has requested a reevaluation.  The Board finds that a new VA medical examination is required to address the current nature and severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Concerning the claim for entitlement to a TDIU, the Veteran was provided a VA medical examination in August 2011.  However, as the Veteran contends that his service-connected lumbar degenerative disc disease has worsened and a new VA medical examination will be provided, the Board finds that a new VA examination and opinion must be obtained to determine the functional impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib,733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue. 

Concerning the issue of entitlement to an effective date earlier than July 11, 2011 for a combined 90 percent rating and entitlement to a combined 90 percent rating after July 11, 2011, the Board must defer adjudication because it is considered to be inextricably intertwined with the issue of entitlement to an increased rating for lumbar degenerative disc disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the identified medical treatment records from the Naval Hospital as identified by a VA Form 21-4142 received by VA in February 2012.  All attempts to obtain any identified records must be documented in the claims folder and the Veteran notified accordingly.

2.  Schedule the Veteran for a VA medical examination to determine the current severity of his lumbar degenerative disc disease.  The claims folder must be made available for review and the examiner must indicate that a review was conducted.  Any indicated tests and studies must be completed. 

The examiner must describe all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.

The examiner must address whether the Veteran has had any incapacitating episodes due to intervertebral disc syndrome. 

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

3.  Following the above requested development and any other development deemed necessary, schedule the Veteran for a VA medical examination to determine the impact and effect of the Veteran's service-connected disabilities on his ability to maintain substantially gainful employment.  The Veteran's claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.

Following an examination of the Veteran and review of the claims folder, the examiner is asked to comment on the functional impact of all of the Veteran's service-connected disabilities, in combination, on his ability to work, consistent with his educational and occupational experience.

Rationale must be provided for any opinion offered.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative.   Provide an appropriate amount of time for response. Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


